Citation Nr: 0004555	
Decision Date: 02/22/00    Archive Date: 02/28/00

DOCKET NO.  98-15 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for right knee 
instability, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for left knee 
instability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from February 1982 to January 
1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  


REMAND

The record reflects that the veteran was afforded a VA 
orthopedic examination at the VA Medical Center in Madison, 
Wisconsin.  In statements associated with his notice of 
disagreement, he refers to having received treatment from VA 
doctors in Los Angeles and Wisconsin as well as referring to 
"my in-town doctor."  In the veteran's substantive appeal, he 
refers to having seen a doctor in Madison, Wisconsin, as well 
as receiving treatment at a clinic in Rockford, Illinois.  
The record does not indicate that treatment records from 
either VA or private providers have been obtained.  

The veteran also indicates his belief that his knees do not 
have endurance and experience excess fatigability and pain on 
movement.  The September 1997 VA examination report does not 
indicate an opinion with respect to whether there would be 
additional limits on functional ability during flareups of 
pain, with the expression being given in additional degrees 
of limitation of motion if possible.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his bilateral service-connected knee 
disability since June 1996.  
Specifically, he should be requested to 
identify doctors from whom he has 
received treatment in Los Angeles, 
Rockford, Illinois, and Madison, 
Wisconsin, as well as his "in-town 
doctor."  With any necessary 
authorization, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the veteran.  

2.  Then, the RO should arrange for a VA 
orthopedic examination to determine the 
nature and extent of the veteran's 
service-connected bilateral knee 
disorder.  All indicated studies should 
be performed and all findings reported in 
detail.  The claims file should be made 
available to the examiner for review.  
The examiner should identify all symptoms 
that are related to the veteran's 
service-connected bilateral knee 
disorder, including setting forth in 
degrees of excursion any limitation of 
motion of the affected joints.  The 
examiner is also requested to:  (1) 
Express an opinion as to whether pain 
that is related to the veteran's 
service-connected bilateral knee disorder 
could significantly limit the functional 
ability of the affected joints during 
flareups, or when the joints are used 
repeatedly over a period of time, and 
express these determinations, if 
feasible, in terms of the additional loss 
of range of motion due to pain on use or 
during flareups; (2) determine whether as 
a result of the service-connected 
bilateral knee disorder, the knees 
exhibit weakened movement, excess 
fatigability, or incoordination, and 
express these determinations, if 
feasible, in terms of the additional loss 
of range of motion due to any weakened 
movement, excess fatigability, or 
incoordination.  If the examiner is 
unable to offer an opinion with respect 
to whether or not these factors result in 
additional loss of range of motion, it 
should be so stated.  A complete 
rationale should be provided for any 
opinion offered.  

3.  Then, in light of the additional 
evidence obtained pursuant to the 
requested development, the RO should 
readjudicate the issues on appeal, taking 
into account DeLuca, where applicable.  

4.  If any benefit sought on appeal is 
not granted to the veteran's satisfaction 
or if a timely notice of disagreement is 
received with respect to any other 
matter, both the veteran and his 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and afforded 
the appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).




